Citation Nr: 1110139	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for the residuals of a head injury, to include claims for scars, seizures, memory loss, and nervousness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1982 to April 1986.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine is related to the Veteran's period of active military service.

2.  The competent evidence of record does not show that the Veteran's claimed residuals of a head injury were incurred in or are related to his period of active military service.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the cervical spine is the result of an injury incurred during his period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The Veteran's claimed residuals of a head injury were not caused by or aggravated by his period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

Most recently, in October 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to attempt to obtain the Veteran's Social Security Administration (SSA) records.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA attempted to obtain the Veteran's SSA records but received a negative response from that agency in December 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the October 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In several VCAA notice letters, the RO/AMC described the types of evidence that the Veteran should submit in support of his claims.  The RO/AMC further explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letters also described the elements of degree of disability and effective date, as well as what the evidence must show for the Veteran to substantiate his claims.
  
Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO/AMC obtained the Veteran's VA and private medical records to the extent possible and associated the Veteran's service treatment records with the claims file.  The RO/AMC also afforded the Veteran with multiple compensation and pension examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as the examinations were predicated on a full reading of the available medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Neck Disorder

The Veteran claims that he was injured in service when a turret lid hit him on the head and face.  The Board observes that the Veteran's service treatment records only contain evidence that he was treated in service for injuries sustained in a motor vehicle accident.  As for a currently diagnosed disability, the Board has reviewed the competent medical evidence of record and finds that the Veteran is currently diagnosed with a neck disability.  For example, in his most recent August 2009 compensation and pension examination, the Veteran was diagnosed with cervical spine degenerative joint disease and degenerative disk disease with posterior bulging.  

The competent evidence of record also indicates that this neck disability is related to the Veteran's period of active military service.  He originally underwent a compensation and pension examination related to this disorder in February 2007.  The Veteran told the examiner that he had been having neck pain for several years that was worsening in the five to six years prior to the examination.  On physical examination, he complained of pain in his neck and back with even minimal touch.  Although nerve conduction studies provided no evidence of cervical radiculopathy, the examiner stated that the Veteran's "neck pain may possibly be due to degenerative disc disease, etc."  The examiner provided a supplemental opinion in July 2009 in which he stated that it was at least as likely as not that the Veteran's neck pain was due to injuries he had in service, including injuries that may have exacerbated arthritic changes that were most likely contributing to neck pain.  

VA afforded the Veteran another examination in August 2009.  The Veteran told the examiner that his only in-service incident occurred when he was hit on the top of the head with equipment.  The examiner could not find that in the Veteran's service treatment records but did consider the Veteran's 1983 motor vehicle accident, which he concluded definitely resulted in a head injury based on the Veteran's confusion, dizziness, vomiting, and memory problems after the accident.  Thus, the examiner found that it was at least as likely as not that the Veteran also had some neck injuries with that head injury and that if the Veteran was hit on the top of the head, it would also put pressure and cause injury down the neck.  After examining the Veteran, the examiner diagnosed him with cervical spine degenerative joint disease and degenerative disk disease with posterior bulging.  The examiner then concluded that it was likely that the types of injuries described by the Veteran would contribute to the development of the complications noted in the examination report.  However, the examiner stated that it was impossible to state what percentage would be caused by that type of injury as compared to normal activity in the field of heavy equipment operation and mechanics, but it would be a contributing factor.  The Board finds that this opinion also serves to link the Veteran's neck disability to his period of active military service.

Since the only medical opinions of record link the Veteran's neck disorder to his in-service injuries, the Board finds that the preponderance of the evidence does not weight against the Veteran's claim.  Therefore, service connection is warranted, and the Veteran's appeal is granted.

Residuals of a Head Injury

The Veteran also contends that the same injuries in service that caused his neck disorder also caused his current residuals of a head injury, including scars, nervousness, memory loss, and seizures.  As mentioned above, the Veteran's service treatment records only contain evidence of his in-service motor vehicle accident and treatment for the resultant injuries.  

After service, the Veteran received treatment for a number of disorders that he claims are residuals of his head injury.  VA and private treatment records contain diagnoses for grand mal seizures, anxiety, depression, and a mood disorder.  Unfortunately, the only nexus opinions seem to link the Veteran's seizures to alcohol problems.  A brain MRI in 1999 also revealed minimally prominent cystic, CSF signal areas within the extreme anterior inferior aspects of the gyrus recti of the frontal lobes that "may be secondary to minimal volume loss or possibly secondary to remote trauma."  This opinion is speculative and does not specifically mention what remote trauma the Veteran incurred.  Thus, these treatment records establish only current diagnoses and do not serve to link the Veteran's disorders to his period of active military service.  

VA also afforded the Veteran with several compensation and pension examinations.  First, he presented to a scars examination in May 2004.  The Veteran told the examiner that he was struck on the head by a hatch of an armored personnel carrier.  The examiner noted a scar on the Veteran's right shoulder, which was unrelated to his claimed head injury, and a nine centimeter scar in the right labial fold that extended across the Veteran's upper lip.  Because he did not find any treatment for the Veteran's claimed head injury, the examiner was unable to attribute this scar to the Veteran's active duty injury.

The Veteran then underwent a mental disorders examination in May 2004.  He complained of difficulty sleeping, nervous problems, anxiety, and problems with concentration and memory.  He reported that his stomach bothered him when he got upset.  He also conveyed other symptoms to the examiner related to anxiety, but did not "bring up any complaints with regards to depression."  The examiner noted that the Veteran's most recent treatment note for depression indicated that his depression was in remission.  The Veteran told the examiner that he had been having problems with nervousness and anxiety for at least 20 years or longer and explained his history of seizures.  After examining the Veteran, the examiner diagnosed him with major depressive disorder.  He found that the Veteran presented with multiple physical complaints and a past history of involvement in motor vehicle accidents, including several head injuries.  The Veteran denied a problem with alcohol but did become alcohol-dependent.  However, he had maintained sobriety since 1999.  Unfortunately, the examiner did not provide an etiological opinion regarding the Veteran's psychiatric disorder.
The Veteran's next compensation and pension examination was a June 2006 examination for epilepsy and narcolepsy.  The Veteran complained of head injuries as a result of multiple accidents in service.  The Veteran reported about four to five seizures between 1999 and 2004.  The examiner's impression was simply seizures, noting that the Veteran was diagnosed as having seizures but previous doctors had  thought they were alcohol withdrawal seizures.  The Veteran claimed, though, that he was not drinking at the time.  The examiner noted the Veteran's normal EEG in 1999, as well as a 1999 MRI that showed T2 periventricular hyperintensities thought to be due to small vessel disease.  However, no enhancing lesion was noted.  Thus, the examiner found that it was possible that the Veteran's seizures may have been alcohol withdrawal seizures as there was a reference to the Veteran's alochol history in the claims file.  Nevertheless, his episodes were unlikely to be due to head injuries as he reported head injuries in 1982 or 1983 and that his first seizures occurred in 1999.  

The RO scheduled the Veteran for a second scars examination in January 2007.  At this examination, the Veteran claimed that his scars were from a motorcycle accident.  The examiner observed scars on the Veteran's face that were caused by other injuries not associated with his motorcycle accident.  The Veteran had two small scars on his face but was "uncertain of the incident" that caused them.  One scar was immediately above the left eyebrow extending toward the scalp.  The second extended from the lateral aspect of the left eye area up to the eyebrow.  The examiner found that the record did not note any scars, that "very little" records were noted secondary to the Veteran's injury, and that no suturing scars were noted.  Therefore, the examiner concluded that the scars were at least as likely as not related to a trauma but did not specify what trauma caused the scars.  Then, in a May 2009 addendum, the examiner wrote that the Veteran "freely" admitted that there were no scars secondary to his accident.

In February 2007, the Veteran's neurological compensation and pension examination report indicated that his history of seizures did not undergo any significant changes since his last evaluation in June 2006.  The report did not contain a nexus opinion.  The Veteran then underwent another mental disorders examination in March 2007.  His symptoms included nervous problems, social anxiety, the inability to relax, sleep disturbances, poor concentration, and a lack of a desire to do anything.  The examiner diagnosed the Veteran with a generalized anxiety disorder but did not provide a nexus opinion either.  

In July 2009, VA requested nexus opinions from a previous compensation and pension examiner.  The examiner found that the Veteran's seizures were not likely to be "any service-connected injuries" because he started having seizures in 1999, was released from active military service in 1986, and did not have any significant head injuries in the service to cause seizures.  The doctor noted that the Veteran's seizures were thought to be alcohol related initially even though he later had a few seizures that were not associated with alcohol.  Nevertheless, the doctor reiterated that it was unlikely that the Veteran's seizures were due to any service-connected injuries.  The doctor also found that it was unlikely that the Veteran's memory loss or nervousness were connected to any service related head injuries because there was no significant head injury to cause these symptoms.  

Finally, the Veteran was afforded a third mental disorders examination in August 2009.  The Veteran reported problems with concentration and memory, nervousness, and anxiety.  He said that he did not like to be around people, felt tense and stressed, and lacked energy.  He reiterated his lack of desire to do anything, and reported feelings of fatigue and poor appetite.  The examiner diagnosed the Veteran with a generalized anxiety disorder.  More specifically, he found that the results of the evaluation depicted an individual with a mixture of anxiety, somatization, and depression.  There was also some suggestion that the Veteran possessed an underlying characterological disorder because he had problems modulating his emotions in the past and tended to be easy prey for stress.  The examiner then opined that the Veteran's generalized anxiety or nervousness were less likely than not a result of his military service or injuries that occurred while he was in the military.  In support of this opinion, he noted that the Veteran did not make any reference to the military causing him problems with nervousness during the examination other than stating that he was anxious when he first entered the military.  The Veteran also expressed that he did not know what was responsible for his problems with anxiety or depression and did not relate them to any physical health problems or injuries that occurred while he was in the military.  
The Board notes that the record does not contain a competent medical opinion linking any of his claimed residuals of a head injury to his period of active military service.  Therefore, in light of the foregoing, the Board finds the preponderance of the evidence weighs against the Veteran's claim.   Thus, service connection is not warranted, and the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for residuals of a neck injury is granted.

2.  Entitlement to service connection for the residuals of a head injury, to include claims for scars, seizures, memory loss, and nervousness is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


